Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claims 1-18 are pending in this application and have been examined in response to application filed on 11/17/2021.

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (US 8,760,532 B2) in view of Grosz et al. (Grosz, US 8,923,551 B1) and in further view of Padmanabhan et al. (Padmaanabhan, US 2013/0117365 A1) and Kim et al. (Kim, US 2013/0167086 A1).


As to INDEPENDENT claim 1, Iwasaki discloses a method for automatically creating an album in real-time by an application, the application is running on a smartphone, within the smartphone's camera screen, the method comprising: selecting the album in the application (fig.2, “S200’; an album template is selected);
entering a camera mode in the application… (fig.5A, “S504”; an image is being captured);
capturing the at least one media via the application (fig.3A, “304”; an image is captured); 
showing the at least one media…, …, by the application (fig.3A, “300”; images are displayed); and 
automatically populating the at least one media …directly into the album in real time, alongside other captured photos …(fig.3A, fig.3B; the album is being populated as images are being captured).  Iwasaki does not expressly disclose entering a camera mode in the application includes a text journal bar shown within the camera mode, then start capturing process for at least one media; texting in the text journal bar before capturing of at least one media if needed; 
… chronologically… and videos…; [and] wherein the text journal bar will be shown on the screen as long as the application is in the camera mode.
In the same field of endeavor, Grosz discloses populating the media chronologically, with other videos (col.8, l.54-57; col.21, l.45-60; media files are ordered by chronological order, wherein media files comprising audio, video, image and text all packaged together).
It would have been obvious to one of ordinary skill in the art, having the teaching of Iwasaki and Grosz before him prior to the effective filling date, to modify the album creation user interface taught by Iwasaki to include media sorting filters taught by Grosz with the motivation being to allow for the user to sort the media items in the album based on the user requirement.  Iwasaki and Grosz do not expressly disclose …includes a text journal bar shown within the camera mode; texting in the text journal bar…with text entries…; entering a camera mode in the application… texting before capturing of at least one media if needed; wherein the text journal bar will be shown on the screen as long as the application is in the camera mode.
	In the same field of endeavor, Padmanabhan discloses …includes a text journal bar shown within the camera mode; texting in the text journal bar…with text entries…(fig.19, fig.20; a text bar is displayable while the media is being reviewed).
It would have been obvious to one of ordinary skill in the art, having the teaching of Iwasaki and Grosz and the teaching of Padmanabhan before him prior to the effective filling date, to modify the album creation user interface taught by Iwasaki and Grosz to include the media annotation interface taught by Padmanabhan with the motivation being to allow for the media items in the album to be annotated.  Iwasaki, Grosz and Padmanabhan do not expressly disclose texting before capturing of at least one media if needed; wherein the text journal bar will be shown on the screen as long as the application is in the camera mode.
In the same field of endeavor, Kim discloses [editing] before capturing of at least one media if needed; wherein the [editing function] will be shown on the screen as long as the application is in the camera mode  (fig.3, fig.5a; [0006]; the user is able to edit the image while the image is still in the capturing mode). 
It would have been obvious to one of ordinary skill in the art, having the teaching of Iwasaki, Grosz and Padmanabhan before him prior to the effective filling date, to modify the album creation user interface taught by Iwasaki, Grosz and Padmanabhan to include image editing taught by Kim with the motivation being to allow for a quick view of the manipulated image before saving the image.  

As to claim 2, the prior art as combined discloses wherein the step of selecting the album in the application comprises creating the album (Iwasaki, fig.2; an album is being created).

As to claim 3, the prior art as combined discloses wherein the step of creating the album comprises selecting an album template (Iwasaki, fig.2; a template is selected).

As to claim 4, the prior art as combined discloses wherein the step of creating the album comprises titling the album (Padmanabhan, [0144]; an album title is determined by the user.

As to claim 5, the prior art as combined discloses wherein the step of selecting the album in the application comprises selecting an existing album in an applications library (Padmanabhan, fig.26; an album is selectable from a library of albums).

As to claim 6, the prior art as combined discloses wherein after the step of selecting the album in the application, the method further comprises ability of inviting at least one additional edit and contributing member from a mobile contact list (Padmanabhan, fig.11; [0008]; invitees from a contact list stored locally can edit the album).

As to claim 8, the prior art as combined discloses wherein the step of capturing the at least one media via the application comprises capturing a photo, taking a video or recording via the application (Iwasaki, fig.2, “s204”; an image is being captured).

As to claim 9, the prior art as combined discloses wherein after automatically populating the at least one media in the album, the method further comprises storing the album on a storage library media, and the album includes photos, videos, and text entries (Padmanabhan, fig.23, fig.26; [0105], [0211]; albums including photos, videos and text entries are saved digitally for later retrieval).

As to claim 17, the prior art as combined discloses wherein after the step of automatically populating the at least one media in the album, the method further comprises reviewing the album (Iwasaki, fig.3A-fig.3C; the album is being reviewed and edited at the same time).

As to INDEPENDENT claim 18, see rationale addressed in the rejection of claim 1 above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki -Grosz-Padmanabhan-Kim and Guiheneuf et al. (US 2010/0063961 A1).

As to claim 7, the prior art as combined discloses wherein the at least one additional edit member can contribute alongside the original user (Padmanabhan, fig.11, fig.28; [0159];  selected member(s) can also contribute to the album, wherein comments are automatically added).  The prior art as combined does not expressly disclose at the same time, contributing to the album together.
In the same field of endeavor, Guiheneuf discloses at the same time, contributing to the album together ([0093]).
It would have been obvious to one of ordinary skill in the art, having the teaching of Iwasaki-Grosz-Padmanabhan-Kim and Guiheneuf before him at the time the invention was filed, to modify the album creation interface taught by Iwasaki-Grosz-Padmanabhan-Kim to include realtime collaborative album updating by Guiheneuf with the motivation being to enhance user collaboration by providing realtime communications.  


Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki -Grosz-Padmanabhan-Kim and Marchesotti (US 2014/0198986 A1) and Chen et al. (Chen, US 2015/0153918 A1).

As to claim 10, the prior art as combined does not expressly discloses wherein after the step of automatically populating the at least one media in the album, the method further comprises sending an alert when the at least one media reaches a minimum amount.
In the same field of endeavor, Marchesotti discloses when the at least one media reaches a minimum amount ([0056]; a media threshold is defined by the user).
It would have been obvious to one of ordinary skill in the art, having the teaching of Iwasaki-Grosz-Padmanabhan-Kim and Marchesotti before him at the time the invention was filed, to modify the album creation interface taught by Iwasaki-Grosz-Padmanabhan-Kim to include user defined page thresholds by Marchesotti with the motivation being to allow for album template to be customized.  Iwasaki-Grosz-Padmanabhan-Kim-Marchesotti does not expressly disclose …sending an alert…
In the same field of endeavor, Chen discloses …sending an alert…([0069]; a customizable alert is created by the user).
It would have been obvious to one of ordinary skill in the art, having the teaching of Iwasaki-Grosz-Padmanabhan-Kim-Marchesotti and Chen before him at the time the invention was filed, to modify the album creation interface taught by Iwasaki-Grosz-Padmanabhan-Kim-Marchesotti to include user defined alert notification taught by Chen with the motivation being to allow for the user to be notified when a defined threshold is met.

As to claim 11, the prior art as combined discloses wherein after the step of sending the alert when the at least one media reaches the minimum amount, the method further comprises creating at least one physical copy of the album and storing one digital album within an application library in the application (Padmanabhan, fig.26; [0211]; albums are saved digitally for later retrieval).

As to claim 12, the prior art as combined discloses wherein the at least one physical copy of the album contains the at least one media and the text entries (Grosz, col.3, l.1-4, l.53-54; the user can print out a copy of the album with photos and texts).

As to claim 13, the prior art as combined discloses wherein before the step of creating at least one physical copy of the album, the method further comprises the ability of selecting at least one additional sharing member (Padmanabhan, [0003]; media contents can be shared to a selected user).

As to claim 14, the prior art as combined discloses wherein the step of creating at least one physical copy of the album comprises creating a digital album, wherein the digital album contains the at least one media of photo, video, and the text entries (Grosz, col.8, l.53-57; a digital product comprising the likes of photos, videos and text entries is disclosed).

As to claim 15, the prior art as combined discloses wherein the step of sending the alert when the at least one media reaches the minimum amount (Marchesotti, [0056]; a media threshold is defined by the user) comprises sending the alert when the at least one media reaches 300 pages (Chen, [0069]; a customizable alert is created by the user).

As to claim 16, the prior art as combined does not expressly disclose wherein after the step of automatically populating the at least one media in the album, the method further comprises sending an alert when the album is full.
In the same field of endeavor, Marchesotti discloses …when the album is full ([0056]; a media threshold is defined by the user).
It would have been obvious to one of ordinary skill in the art, having the teaching of Iwasaki-Grosz-Padmanabhan-Kim and Marchesotti before him at the time the invention was filed, to modify the album creation interface taught by Iwasaki-Grosz-Padmanabhan-Kim to include user defined page thresholds by Marchesotti with the motivation being to allow for album template to be customized.  Iwasaki-Grosz-Padmanabhan-Kim-Marchesotti does not expressly disclose …sending an alert…
In the same field of endeavor, Chen discloses …sending an alert…([0069]; a customizable alert is created by the user).
It would have been obvious to one of ordinary skill in the art, having the teaching of Iwasaki-Grosz-Padmanabhan-Kim-Marchesotti and Chen before him at the time the invention was filed, to modify the album creation interface taught by Iwasaki-Grosz-Padmanabhan-Kim-Marchesotti to include user defined alert notification taught by Chen with the motivation being to allow for the user to be notified when a defined threshold is met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAOSHIAN SHIH whose telephone number is (571)270-1257. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on 5712724057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173